Citation Nr: 1511375	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge in May 2010 via video conference.  A transcript of that hearing has been associated with the Veteran's VBMS file.  In June 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, D.C. for additional development.

In a February 2012 decision, the Board denied entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation.

The Veteran appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  The court issued a February 2013 Order vacating the February 2012 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR), and the case was returned to the Board.  

In May 2013, the Board remanded the claim to the RO via the AMC for additional development.   

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, an additional remand is necessary so as to ensure that a complete record is available on which to decide the claim.  

A remand by the Board or by the Court confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).

In the May 2013 remand, the Board specifically requested that the RO/AMC should send a request to the Navy Environmental Health Center Detachment, Naval Dosimetry Center, requesting an estimate of ionizing radiation doses received by the Veteran and/or by other Special Weapons Unit, Atlantic (SWULANT) members.  Thereafter, the claim was to be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(III) for further disposition.  

In December 2013, the RO issued a request to the Naval Dosimetry Center in which it requested an estimate of ionizing radiation doses for the claimed occupational exposure received by the Veteran based on his SWULANT assignment and duties and/or doses received by other SWULANT members.  Attached to the request were the Veteran's statements regarding his occupational exposure during service as well as his personnel records showing his duties of assignment.  The request indicated that such records should be considered in issuing an estimate of ionizing radiation dosage.  

In February 2014, the Naval Dosimetry Center responded that a review of the exposure registry, by name, service number, and social security number, revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The response specifically indicated that the response reflected data available for the Veteran, and only the Veteran.  It did not address the Veteran's statements regarding his duties or personnel records, nor did it address whether an estimated dosage could be given based on other SWULANT members.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a request to the Navy Environmental Health Center Detachment, Naval Dosimetry Center, requesting an estimate of ionizing radiation doses received by the Veteran AND by other SWULANT members.  The estimate must take into account the Veteran's statements and personnel records, to include his reported duties working in close proximity to nuclear weapons and having to wear monitoring film badges, while at SWULANT.  If an estimate for the Veteran himself is not able to be obtained, a general estimate based on other SWULANT members should be provided.  

2. Thereafter, refer the entire claims file, to include any previously obtained estimates and recently added evidence, to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(III) for further disposition.  

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions takin in the paragraphs above, the AOJ should readjudicate the claim.  If any benefit sought remains denied, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative and adequate opportunity to respond should be given.  Thereafter, the issue should be returned to the Board for further appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




